Judge TAUBMAN
specially concurring.
I agree with the majority's opinion, but I write separately to explain why I believe the facts of this case demonstrate a miscarriage of justice beyond that discussed by the majority.
Sixty years ago, the United States Supreme Court held that procedural due process requires, among other things, "notice reasonably calculated, under all the cireum-stances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections." Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950).
The facts of this case, in many ways, show that father was provided the antithesis of procedural due process. First, it was filed in Clear Creek County, pursuant to section 19-5-102, C.R.S.2009, because Bethany Christian Services of Colorado (Bethany), the child placement agency, asserts that it has an office in Idaho Springs. However, father alleges, without contradiction, that both he and mother have resided in Colorado Springs (El Paso County), and that neither has ever resided in Clear Creek County. Accordingly, it is peculiar that Bethany elected not to file this expedited relinquishment proceeding in El Paso County, where it also maintains an office.
Second, service was effected on father on January 26, 2009, by publication, more than a month and a half prior to E.B.R.A.'s birth on March 12, 2009. Such service by publication was nominally in accord with section 19-5-103.7(2), C.R.98.2009, which permits a child placement agency to give notice of an anticipated expedited relinquishment proceeding prior to the filing of a petition with the court, *553as long as it is done not more than sixty days before the anticipated birth of the child to be relinquished. However, because father presumably knew the expected due date of E.B.R.A., he would have had no reason to search newspapers in Colorado Springs for information concerning a possible relinguishment action when the notice was published.
Third, service by publication was effected on father by publication in the Daily Transcript, a newspaper of general circulation in El Paso County where conception occurred, according to Bethany. While service by publication in a newspaper of general circulation is authorized in an expedited relinquishment proceeding, "[InlJotice by publication is only proper if a person has not been identified as the other birth parent or possible birth parent or the location of the other birth parent or possible birth parent has not been determined after diligent efforts." § 19-5-103.7(8)(a)(I), C.R.8.2009. According to papers filed by Bethany, it apparently made diligent efforts to inquire of mother as to the identity of the father of E.B.R.A., but was advised that she did not know the identity of the birth father, knew only his first name, and did not know where he worked, where he lived, or any additional information which would lead to his whereabouts. Neither Bethany nor the prospective adoptive parents (intervenors here) assert, and the record does not indicate, that the court itself pursued any efforts to determine whether mother actually knew the father's identity or location.
As the United States Supreme Court has stated, "notice by publication is adequate only where 'it is not reasonably possible or practicable to give more adequate warning. " Jones v. Flowers, 547 U.S. 220, 237, 126 S.Ct. 1708, 164 L.Ed.2d 415 (2006) (quoting in part Mullane, 339 U.S. at 317, 70 S.Ct. 652). The Supreme Court has also recognized that " '[elhance alone' brings a person's attention to 'an advertisement in small type inserted in the back pages of a newspaper!" Id. (quoting in part Mullane, 339 U.S. at 315, 70 S.Ct. 652).
As I noted in my dissent in People in Interest of J.C.S., 169 P.3d 240, 255 (Colo.App.2007) (Taubman, J., dissenting), quoting from the brief of a local department of social services, "the Courts have recognized that service by publication is an indirect and probably a futile means of notification."
Such was the case here. Not only would father have had no reason to search newspapers a month and a half before the expected due date of the child, here, the publication was in the Daily Transcript, which may be a newspaper of general circulation in El Paso County, but which may not be the most widely circulated newspaper there.
Fourth, the record shows that Bethany conceded that "a fraud has been perpetrated by the birth mother ... by failing to disclose the identity of the [father]." Nevertheless, Bethany argued in the district court that the termination of father's parental rights should not be set aside on any basis, including violation of his constitutional rights. Significantly, Bethany does not appear in this appeal to assert again that father's constitutional rights have not been denied notwithstanding the conceded fraud perpetrated by mother, which led Bethany to file the instant relinquishment proceeding that has resulted in the termination of father's parental rights.
Fifth, this dispute concerning father's parental rights has spawned three cases: this relinquishment and termination of parental rights case in Clear Creek County, father's paternity case filed in El Paso County, and an adoption proceeding filed in Arapahoe County. While, according to Bethany, the adoption proceeding has been stayed, the complexity of litigating three cases simultaneously would seem to create barriers for even the most diligent litigant. Under the cireumstances here, it appears that father's procedural due process rights have indeed been denied, and further proceedings are clearly warranted to enable him to have his day in court.